                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 18-cv-22682-BLOOM/Reid

PAUL SIMPLICE,

       Petitioner,

v.

UNITED STATES OF AMERICA,

       Respondent.
                                       /

                                       OMNIBUS ORDER

       THIS CAUSE is before the Court upon Petitioner Paul Simplice’s (“Petitioner”) Motion

to Transfer, ECF No. [14], and Motion for Extension of Time to File Response, ECF No. [15]

(“Motion for Extension of Time”), (collectively, the “Motions”). The Court has reviewed the

Motions, the record in this case, and the applicable law, and is otherwise fully advised. For the

reasons set forth below, the Motion to Transfer is denied and the Motion for Extension of Time is

granted in part and denied in part.

       The Motion to Transfer requests that this Court order Petitioner to be transferred to FDC

Miami. The decision of where an inmate should be placed is exclusively reserved for the Bureau

of Prisons. See 18 U.S.C. § 3621. As such, the Court does not have jurisdiction to grant the relief

requested in Petitioner’s Motion to Transfer. Thus, the Motion to Transfer is denied.

       Next, the Motion for Extension of Time requests the trial transcripts from Petitioner’s

criminal case, the trial transcripts of the proceedings in his co-defendant Goerge Victor’s case, and

an extension of time within which to file his objections to the Report and Recommendation, ECF

No. [13]. With regard to the requested transcripts, Petitioner has not established indigency by filing
                                                            Case No. 18-cv-22682-BLOOM/Reid


a motion to proceed in forma pauperis or good cause. Accordingly, Petitioner’s request for the

transcripts of the proceedings in his criminal case and those of his co-defendant’s case is denied

without prejudice. Nevertheless, Petitioner’s request for additional time within which to file his

objections to the Report and Recommendation is granted.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. Petitioner’s Motion to Transfer, ECF No. [14], is DENIED.

             2. Petitioner’s Motion for Extension of Time, ECF No. [15], is GRANTED in part

                and DENIED in part consistent with this Order. Petitioner must file his objections

                to the Report and Recommendation, ECF No. [13], by no later than March 6,

                2020.

       DONE AND ORDERED in Chambers at Miami, Florida, on February 14, 2020.




                                                     ____________________________________
                                                     BETH BLOOM
                                                     UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record

Paul Simplice
05175-104
Bennettsville Federal Correctional Institution
Inmate Mail/Parcels
Post Office Box 52020
Bennettsville, SC 29512




                                                 2
